Citation Nr: 1138908	
Decision Date: 10/19/11    Archive Date: 10/25/11

DOCKET NO.  09-26 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for epididymitis, right with residuals, currently evaluated as noncompensable.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from November 1975 to November 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by which the RO, in pertinent part, denied entitlement to an increased rating for epididymitis, right with residuals, currently evaluated as zero percent disabling.

The Veteran appeared and gave testimony before the Board in December 2010.  A transcript of the hearing is of record.

In March 2011, the Board remanded this case to the RO for further development of the evidence.  

In September 2011, the Veteran waived initial RO consideration of new evidence submitted in after the RO issued its May 2011 supplemental statement of the case.  38 C.F.R. § 20.1304 (c) (2011).  


FINDING OF FACT

The service-connected epididymitis, right with residuals, is manifested by no more than daily pain, swelling, and more severe episodes entailing nausea, fatigue, and exhaustion.


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation of 10 percent, but no higher, for the Veteran's service-connected epididymitis, right with residuals, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.115a, 4.115b, Diagnostic Code 7525 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), in this case the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in October 2007 that fully addressed all three notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claim and of the Veteran's and VA's respective duties for obtaining evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  In this case, the notice provided in October 2007 discussed the rating criteria and effective date provisions that are pertinent to the Veteran's claim.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The record contains the service treatment records, VA treatment records, and private treatment records.  The Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  The Veteran was afforded two VA medical examinations in furtherance of the claim.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Standard of Review 

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3 (reasonable doubt to be resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Discussion

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The provisions of 38 C.F.R. § 4.27 (2011) provide that unlisted disabilities requiring rating by analogy will be coded with the first two numbers of the schedule provisions for the most closely related body part and "99."  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after a hyphen.  Regulations provide that when a disability not specifically provided for in the rating schedule is encountered; it will be rated under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (2011).

The Veteran's service-connected epididymitis, right with residuals, has been rated zero percent disabling by the RO under the provisions of Diagnostic Code 7599-7512.  38 C.F.R. §§ 4.20, 4.27, 4.115a, 4.115b.  

Diagnostic Code 7512 pertains to cystitis, chronic, includes interstitial and all etiologies, infectious and noninfectious; rate as voiding dysfunction.  38 C.F.R. § 4.115b.

For voiding dysfunction, a 20 percent rating is assigned when the wearing of absorbent materials is required and when the absorbent materials must be changed less than two times per day.  Voiding dysfunction requiring the wearing of absorbent materials that must be changed two to four times per day is assigned a 40 percent rating.  Voiding dysfunction requiring the use of an appliance of the wearing of absorbent materials that must be changed more than four times per day is assigned a 60 percent rating.  38 C.F.R. § 4.115a.

In an October 2007 written statement, the Veteran's wife indicated that she had witnessed the Veteran experiencing "severe epidymitis" three or four times a month.  He had enlarged testicles and pain that lasted from four to 24 hours.  She further asserted that the attacks tended to occur after prolonged sitting and postponing urination, which the Veteran did while working because there was often no bathroom in the vicinity.  

On VA examination in April 2008, the Veteran reported a history of right sided epididymitis/orchalgia.  The Veteran complained of severe right testicular pain and swelling when postponing voiding intervals.  The Veteran further stated that when symptoms occurred, he was sedentary the rest of the day with an ice pack and analgesics.  The Veteran further commented that he could not work during episodes, which took place once or twice a week.  The Veteran denied a high urinary frequency, urinary hesitation, and dysuria.  There was no incontinence.  He used no pads.  The Veteran, however, underwent a cystoscopy without residuals or complications.  There was no erectile dysfunction.  The Veteran had recurrent urinary tract infections.  On objective examination, the testicles appeared normal.  The spermatic cords and epididymi were normal to palpation.  The examiner noted that a June 2007 testicular ultrasound revealed a small epidymal cyst but was otherwise normal.  The examiner diagnosed right sided orchalgia/epididymitis related to urinary retention.  The examiner indicated that voiding dysfunction was known to lead to recurrent epididymitis due to prostatic intraductal urinary reflux.  

In September 2008, the Veteran's wife wrote that the Veteran's epididymitis attacks were occurring more regularly and averaged two to three times a week.  These usually happened during the work week and were also precipitated by stress.  The attacks entailed swollen testicles, nausea, and loss of appetite.  After treatment with ice packs and medication, the Veteran would become physically exhausted for several hours and required bed rest for eight to 10 hours.

In October 2008, the Veteran's work supervisor indicated that he had witnessed the Veteran experiencing problems due to pain, nausea, and discomfort due to epididymitis that had an impact upon job performance.  The condition, apparently, impeded the Veteran's ability to concentrate, and he was compelled to miss work for numerous medical appointments and emergency room visits.

In a June 2009 statement, the Veteran stated that the condition was painful, debilitating, and hindered his daily activities. 

A May 2010 scrotal ultrasound revealed normal bilateral testicles, a four millimeter epididymal head cyst, a moderate right hydrocele, and a small left hydrocele.  

In June 2010, LTK, M.D. wrote that the Veteran suffered from chronic epididymitis since 1979 and that some episodes required antibiotics.  

At a December 2010 Board hearing, the Veteran testified that once a month he had major episodes that affected his ability to function.  There was swelling, excruciating pain, nausea, and anxiety, which sometimes required emergency room visits.  He also stated that he had minor episodes on a nearly daily basis where he had swelling and difficulty walking.  The Veteran stated that he also had recurrent urinary tract infections.  He asserted that there was no cure for his condition and that his only recourse was to use ice packs and take pain medication.  The Veteran indicated that he missed only a few days of work during the preceding months but that he should have sought medical attention on several occasions but did not due to his work obligations.  

In March 2011, the Veteran's wife wrote that the Veteran suffered from epididymitis two or three times a week.  The episodes involved pain, elevated blood pressure, nausea, fatigue, and exhaustion for several hours.  She also asserted that the Veteran had frequent urinary tract infections.  In a March 2011 written statement, the Veteran indicated that he had episodes almost daily, which interfered with his ability to work.  

On May 2011 VA medical examination, the Veteran denied urinary symptoms, leakage, recurrent urinary tract infections, and obstructed voiding.  The examiner mentioned a recent nerve block for right testicular pain and noted a normal testicle examination.  As well, on examination, the examiner observed a normal epididymis, normal spermatic cord, and normal scrotum.  There were normal seminal vesicles.  The examiner noted that the Veteran was employed on a full-time basis in the field of pest control.  The Veteran stated that he had been absent from work for a total of two weeks during the previous 12 months.  The examiner diagnosed recurrent epididymitis and opined that pain had an impact upon the Veteran's daily functioning.  

It is clear that a compensable evaluation is not warranted under Diagnostic Code 7512, because there is no voiding dysfunction manifested by the need for absorbent materials.  See 38 C.F.R. § 4.115a.  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis, and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2Vet. App. 625, 629 (1992).  In this case, the Board has considered whether another rating code is "more appropriate" than the one used by the RO, Diagnostic Code 7599-7512.  Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  Here the symptoms seem more consistent with Diagnostic Code 7525, which pertains to chronic epididymo-orchitis, from which the Veteran suffers.  Epididymo-orchitis is rated as a urinary tract infection under 38 C.F.R. § 4.115a.  38 C.F.R. § 4.115b, Diagnostic Code 7525.  

Under 4.115a, a 10 percent rating is assigned for long-term drug therapy, 1-2 hospitalizations per year, and/or requiring intermittent intensive management.  A 30 percent rating is provided for recurrent symptomatic infection requiring drainage/frequent hospitalization (greater than two times/year), and/or requiring continuous intensive management.  38 C.F.R. § 4.115a.

The Board is of the opinion that a 10 percent evaluation is warranted for the entire appellate period because intermittent intensive management is and has been required.  Id; Hart, supra.  The Veteran has a few episodes a year for which he seeks medical attention and takes prescription medication as well as more minor episodes that cause discomfort that is relieved by home treatment.  38 C.F.R. § 4.115a.  A 30 percent evaluation is not warranted under the criteria for rating urinary tract infections because frequent hospitalizations, drainage, and/or continuous intensive management are not required.  Id; 38 C.F.R. § 5.115b, Diagnostic Code 7525.

The Court held that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total disability rating based on individual unemployability (TDIU) as a result of that disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Board finds that a claim for a TDIU is not raised by the record.  Specifically, the evidence of record fails to show that the Veteran is unemployable.  Therefore, the Board finds that no further consideration of a TDIU is warranted.  Id.

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2011).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

In this case, an extraschedular rating need not be considered.  With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected right sided evaluation[pididymitis is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria found in the rating schedule for urinary tract infections shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  For this reason, the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is, therefore adequate.  The Board therefore has determined that referral of this case for extra-schedular consideration pursuant to  38 C.F.R. 3.321(b)(1) is not warranted.

In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant an even more favorable decision.


ORDER

An evaluation of 10 percent for the Veteran's service-connected epididymitis, right with residuals, is granted subject to the law and regulations governing the payment of veterans' benefits.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


